Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
State of the Claims
Applicants reply dated November 10, 2020 presents claims 1-20 without further amendment.
Claims 1-20 have been presented in the instant application.  No claims have been cancelled or withdrawn from consideration.  Therefore, claims 1-20 are pending for prosecution on the merits.

Response to Arguments
Applicant's arguments filed November 10, 2020 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-3 and 5-20 over Godard (US 2013/0015180) in view of Saito (US 2013/0019639) under 35 U.S.C. 103, Applicant advances the following arguments:
1) At page 6 of the reply, Applicant argues that Godard provides no indication that the methods of thermally tempering single glass sheets may be applicable when producing a laminate glass using a downdraw method, nor provide any motivation to one of ordinary skill in the art to do so.
In response to argument (1), Applicants arguments are directed exclusively against the teachings in the Godard reference whereas the grounds of rejection are based upon the combined teachings of Godard and Sato under 35 U.S.C. 103.  It follows therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



2) At page 6 of the reply, Applicant argues that Godard and Sato are separately classified
In response to argument (2), a separate classification of the applied prior art documents does not weigh against the prima facie case of obviousness as the similarities and function in the applications carry far greater weight.  On this point, while Patent Office classification of references and the cross-references in the official search notes of the class definitions are some evidence of "nonanalogy" or "analogy" respectively, the court has found "the similarities and differences in structure and function of the inventions to carry far greater weight." In re Ellis, 476 F.2d 1370, 1372, 177 USPQ 526, 527 (CCPA 1973).  In the instant case, Godard and Saito are both related to the comparatively narrow field of work involving the manufacture and treatment of thin glass substrates using electromagnetic radiation as a means to selectively heat the glass substrates.  As noted at page 4 of the prior Official action and despite Applicants observation that the references are separately classified under the CPC main group C03B, the two prior art documents share close ties in subject matter and one of ordinary skill in the art would have considered the Sato teachings to have been particularly relevant to the matters discussed in the Godard reference.

3) at page 7 of the reply, Applicant argues that one of ordinary skill in the art would not be look to details of the Sato tempering process when tempering a glass laminate structure as disclosed by 
In response, Applicant again advances piecemeal arguments directed exclusively against the Sato teachings whereas the stated grounds of rejection are based upon the combined teachings of Godard and Sato under 35 U.S.C. 103.  In the instant case, the microwave radiation frequencies constitute a sub-band of the broader radio frequency band in the electromagnetic spectrum (see below).  Further, as noted in the previous Official action at page 5, although Saito teaches irradiation of radio-frequency EM radiation to selectively heat an interior of the sheet during the thermal tempering process, Godard at 6:21-50 makes plain that microwave frequencies in the range of 0.3 to 300GHz may be employed to the same effect.

    PNG
    media_image1.png
    619
    660
    media_image1.png
    Greyscale

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For at least the foregoing reasons, Applicants arguments traversing the ground of rejection are not deemed to be persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Godard (US 2013/0015180) in view of Saito (US 2013/0019639).

Regarding independent claim 1, Godard (US 2013/0015180; please note all citations are made with respect to the issued patent US 9,090,505) discloses a glass laminate comprising a core layer and a cladding layer fused to the core layer (“According to the methodology of the present disclosure, glass laminates, i.e., a laminated glass sheet 40 in the illustrated embodiment, comprises a microwave absorbing layer, which may be the core layer 42 or the outer layers 44, and a microwave transparent layer, which will be either the core layer 42 or the outer layer 44, as determined by the choice of absorbing layer” (3:8-35)).  
Godard teaches applying microwave radiation to the glass laminate such that the core absorbs more of the microwave radiation than the cladding layer (“More specifically, prior to microwave treatment, substantially all of the microwave absorbing layer portions and substantially all of the microwave transparent layer portions of the glass sheet reach a temperature or temperatures that are above the glass transition temperature T.sub.G of the various layers of the laminated glass sheet 40. The glass layers may reach T.sub.G via conventional heating, microwave heating, or a combination of the two. The microwave radiation generated by the sources 50 increases the temperature of the microwave absorbing layer portions to a greater extent than the temperature of the microwave transparent layer portions.” – 5:30-42).  Although primarily directed to the manufacture of the laminate itself by the downdraw process, Godard expressly contemplates the advantages of the laminate glass structure towards a thermal tempering process (“The concepts of the present disclosure may also be used to enhance thermal tempering for a glass laminate. For example, for laminates comprising one or more a microwave-absorbing core layers and one or more microwave-transparent outer layers, the less heated outer layers act as heat sinks and hence enhance the temperature difference between core and outer layers” (7:55-61)).  Godard is however silent regarding the details of the method of thermally tempering the glass laminate by microwave radiation as required by claim 1, lines 4-13.  IN view of the foregoing, it can be said that Godard contained a “base” method upon which the claimed method can be seen as an “improvement”, namely by expressly disclosing an approach for thermally tempering the glass laminate sheet which is otherwise suggested but not disclosed in Godard.

Saito (US 2013/0019639) teaches a method for thermally tempering a glass sheet which comprises directing EM radiation to the glass substrate to selectively heat an interior thereof ([0045]) in 
preheating the glass laminate to a temperature between an annealing point and a softening point of the core layer(“Firstly, in the heating step, the glass sheet G is heated to a temperature close to the softening point (the predetermined temperature T.sub.5 in the vicinity of the outlet of the heating furnace). Specifically, the glass sheet G is heated to a temperature lower than the softening point and higher than the annealing point by using a heating furnace 16.” – [0100], [0092]); 
applying microwave radiation to the glass laminate, such that the core layer absorbs more of the microwave radiation than the cladding layer (“When a high temperature portion and a relatively low temperature portion thereto are present in a glass sheet, the high temperature portion undergoes heat generation more by such dielectric heating, whereby the temperature difference between the high temperature portion and the low temperature portion increases. Therefore, when a glass sheet, of which the vicinity of the center portion in the thickness direction (hereinafter sometimes referred to simply as the inside) has a high temperature relative to the surfaces, is subjected to dielectric heating, the temperature difference between the inside and the surfaces will increase” – [0045]; Note: although Saito teaches irradiation of radio-frequency EM radiation to selectively heat an interior of the sheet during the thermal tempering process, Godard at 6:21-50 makes plain that microwave frequencies in the range of 0.3 to 300GHz may be employed to the same effect. ); and 
cooling an outer surface of the glass laminate while applying the microwave radiation to generate a temperature differential of at least about 30°C between a center of the core layer “Then, in the internal heating substep from the time t.sub.2 to the time t.sub.3, the glass sheet G is heated by heat generation from the inside of the glass sheet G, while cooling by means of a cooling medium as mentioned above, is continued. By carrying out the internal heating substep, the temperature difference between the surfaces Ga and the center portion Gb of the glass sheet G at the time t.sub.3, becomes larger than the temperature difference at the time t.sub.2 when the internal heating substep was initiated.” – [0102]; “When the temperature in the vicinity of the center portion in the thickness direction of the glass sheet is close to the tempering point, the difference between the temperature in the vicinity of the center portion in the thickness direction of the glass sheet and the temperature at the surfaces may be at least 100.degree. C.” – [0019], Also see [0022] which teaches a temperature differential between a center of the sheet and a surface thereof of between 37oC to 290oC calculated by solving for surface temperature “y” based upon center portion temperatures of between 620oC to 700oC, constant “a” values between 0.5 to 0.65, and constant “b” values of 60 to 180 (see below spreadsheet excerpt)),  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein the cooling comprises directing a cooling fluid toward the outer surface of the glass laminate using substantially microwave transparent air bearings disposed on opposing sides of the glass laminate (see figure 2, (51),(61); “Among nozzles 51 and 61 provided in nozzle units 50 and 60, at least nozzles 51 on the heat electrode 22 side are formed of a material having insulating properties, and the nozzle unit 50 is electrically insulated from the electrode unit 21. As an insulating material, it is possible to use, for example, a PPS resin or ceramics.” – [0085]; Please note: PPS or Polyphenylene Sulfide is understood to be essentially transparent to microwave radiation.  Further, at [0069], Saito teaches the use of alumina as an insulating ceramic material which is indicated at [0051], page 10 in the originally filed disclosure of the instant application to be substantially transparent to microwave wavelength radiation) ; .

In view Saito, it can be said that the prior art contained a known technique for thermally tempering a glass sheet which is applicable to the base method described in Goddard.  One of ordinary skill in the art would have recognized that applying the known thermal tempering treatment of Saito to the glass laminate sheet of Godard would have yielded predictable results and resulted in an improved method for thermally tempering thin glass sheets.  The rationale to support the instant conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Further one skilled in the art would have found motivation to apply the Saito thermal tempering technique to the base glass laminate of Godard as Saito teaches that the disclosed thermal tempering method advantageously results in higher temperature differentials between interior sheet volume and the exterior sheet surfaces when thermally tempering thin glass sheets.   
Regarding claim 2, see Godard at 2:11-16 and 3:42-46
Regarding claim 3, see Saito at [0163]-[0164] which teaches glass sheet thickness of less than 2.0 mm and at [0047] which teaches glass sheet thicknesses in the range of 1 to 3.5 mm.  Also see oC or, in the alternative, between about 37oC and 290oC).
Regarding claims 5-6, Saito teaches a cooling capacity of 300 to 500 kca./m2/hr/oC or equivalently 348 W/m2oC to 581 W/m2oC
Regarding claim 7, see discussion of claim 1 and Saito at [0156].
Regarding claims 8-9, see Godard at 6:21-50 which teaches a radiation frequency range on the order of 0.3 GHz to 300GHz with a preferred frequency of 28 GHz and an exemplary power level of 1000W.
Regarding claim 10, see Saito at [0066] and [0092].
Regarding claim 11, see Saito at figure 1 and [0065]-[0068].  Again, it is acknowledged that Saito teaches an electrode unit configured to direct EM radiation to the glass sheet in the radio-frequency range, however the reference makes plain that the specific frequency of the EM radiation is not particularly limited.  Further, Godard teaches that selective heating of the core may be accomplished via microwave generators (50) operating in the microwave frequency range of 0.3 to 300GHz and configured to direct microwave radiation to opposing sides of the glass laminate.  Thus, one of ordinary skill in the art would have found it an obvious matter to modify the Saito apparatus to direct microwave radiation towards opposing sides of the glass laminate in a housing.  Such a modification would have been obvious particularly where Godard establishes that microwave radiation is effective to selective heating of the laminate core material.  
Regarding claim 12, see Saito figure 1 which teaches separate a separate pre-heating chamber (16) and a separate, downstream EM radiation chamber ((40), (43)) for directing radiation towards opposing sides of the glass sheet.

Regarding claim 14, see Godard figure 2.
Regarding claim 15-16, see discussion of claim 1 and particularly Saito at [0019] and [0022] regarding the temperature gradient greater than 35oC and/or between 50oC to 65oC between a center of the core and surface of the cladding. Again, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed ranges is the optimum.; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 17, see discussion of claim 6.
Regarding claim 18, see discussion of claim 8.
Regarding claim 19, see discussion of claim 10.
Regarding claim 20, see discussion of claim 1.  Again, Saito teaches cooling nozzles manufactured from PPS resin or insulating ceramics ([0084]-[0085]) and specifically notes that alumina is a preferred ceramic for construction of insulating components in the EM irradiation section of the apparatus ([0069]).  As previously noted each of PPS and alumina are understood to be substantially transparent to microwave radiation in accordance with the claim.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godard (US 2013/0015180) and Saito (US 2013/0019639) as applied to claim 1 and in further view of Gulati (US 7,201,965).

Regarding claim 4, Godard and Saito teach or otherwise suggest all that is recited in parent claim 1.  As further noted, at [0022] Saito teaches establishing temperature differential between a center of the sheet and a surface thereof of between 37oC to 290oC.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed ranges is the optimum.; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Godard is generally silent with respect to the thickness of the glass laminate, however Saito teaches that the substrate may be generally less than 2.0 mm thick ([0047]).  The prior art reference to Gulati (US 7,201,965) teaches methods for forming glass laminate sheets of the type discloses by Godard.  With reference to 8:35-49, Gulati teaches that glass laminates may be fabricated with a thickness of less than about 2.0 mm and in preferred embodiments in the range of approximately 0.4 mm to approximately 0.7 mm for the manufacture of desktop displays or televisions.  Thus, Gulati establishes that it was known at the time of the invention to fabricate glass laminate structures having a thickness in the rage which substantially overlaps the claimed thickness range of about 0.3 mm to 0.7mm.  One having no more than an ordinary level of skill in the art would have found it an obvious matter to try the Godard/Saito laminate thermal tempering treatment on laminates having a total thickness in the range of 0.4 mm to 0.7 mm particularly for the manufacture of durable electronic display panels.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants attention is particularly drawn to US 5,827,345, US2006/0026994, US 2003/0233846, and JP-A-2006-500308 each of which teach thermal tempering of glass products comprising a step of simultaneously irradiating the glass with EM radiation coupled with directing coolant to the external surface of the glass article.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741